DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9807740 (‘740) in view of Nam et al. (“Nam”) (US 20140003375, Examiner relying on provisional 61/666,582).

Application 15684774
Patent 9807740
A base station comprising: a transmitter, which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH); and a receiver, which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource, the PUCCH resource being determined based on a control channel element (CCE) index to which the DCI is mapped and a first offset value, wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set, and the size of the search space set for a 

a controller, which, in operation,
determines a physical uplink control channel (PUCCH) resource based on a leading enhanced control channel element (eCCE) index (neCcE) of an enhanced physical downlink control channel (ePDCCH) received by the terminal apparatus and a first offset value indicated by an acknowledgement/negative-acknowledgement (Ack/Nack) Resource Indicator (ARI) out of a plurality of first offset values, wherein the first offset value being is a negative value and calculated using a formula that includes as a parameter a size of an ePDCCH search space set configured for the terminal apparatus, wherein the size of the ePDCCH search space set for a 
offset value calculated for a special subframe is smaller than an absolute value of the first offset value
calculated for a non-special subframe, and arranges a response signal on the determined PUCCH resource; and
a transmitter, which, in operation, transmits the response signal on the determined PUCCH resource.




Examiner notes that ePDCCH is allocated on PDSCH symbols thus the PDSCH search space of the instant Application is anticipated by the ePDCCH search space of ‘740. Claim 1 of ‘740 teaches control information but not expressly DCI however Nam teaches DCI see ¶0192-199 in which the ePDCCH carries DL assignments within DCI, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘740 to specify DCI as this is conventional to carry DL assignment ¶0199. Claim 1 of ‘740 teaches a terminal receiving the communication but not the components of the base station sending the same communication however Nam teaches A base station comprising: a transmitter, which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH); and a receiver, which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource see ¶0144-149 indicating the received control information and Figure 1-2 shows the base station 101, 220 ¶0034-39, and it would have been obvious to one of ordinary skill in the art before the effective 
Claim 2, 6-8, 12-14, 18 rejected based on claim 1 of ‘740 in view of Nam.
Claim 3-4, 9-10, 15-16 rejected based on claim 3 of ’740 in view of Nam.
Claim 5, 11, 17 rejected based on claim 5 of ’740 in view of Nam.

Claims 1-4, 6-11, 13-16, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10405304 (‘304) in view of Nam et al. (“Nam”) (US 20140003375, Examiner relying on provisional 61/666,582).


Application 15684774
Patent 10405304
A base station comprising: a transmitter, which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH); and a receiver, which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource, the PUCCH resource being determined based on a control channel element (CCE) index to which the DCI is mapped and a first offset value, wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set, and the size of the search space set for a 




Examiner notes that ePDCCH is allocated on PDSCH symbols thus the PDSCH search space of the instant Application is anticipated by the ePDCCH search space of ‘304. Claim 1 of ‘304teaches control information but not expressly DCI however Nam teaches DCI see ¶0192-199 in which the ePDCCH carries DL assignments within DCI, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘304 to specify DCI as this is conventional to carry DL assignment ¶0199. Claim 1 of ‘304 teaches a terminal receiving the communication but not the components of the base station sending the same communication however Nam teaches A base station comprising: a transmitter, which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH); and a receiver, which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource see ¶0144-149 indicating the received control information and Figure 1-2 shows the base station 
Claim 6-7, 12-13, 18 rejected based on claim 1 of ‘304 in view of Nam.
Claim 2, 8, 14 rejected based on claim 2 of ‘304 in view of Nam.
Claim 3-4, 9-10, 15-16 rejected based on claim 3-4 of ‘304 in view of Nam.

Claims 1-4, 6-11, 13-16, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10893514 B2 (‘514) in view of Nam et al. (“Nam”) (US 20140003375, Examiner relying on provisional 61/666,582).


Application 15684774
Patent 10893514
A base station comprising: a transmitter, which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH); and a receiver, which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource, the PUCCH resource being determined based on a control channel element (CCE) index to which the DCI is mapped and a first offset value, wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set, and the size of the search space set for a 



Examiner notes that ePDCCH is allocated on PDSCH symbols according to conventional LTE thus the PDSCH search space of the instant Application is anticipated by the ePDCCH search space of ‘514. Claim 1 of ‘514 teaches control information but not expressly DCI however Nam teaches DCI see ¶0192-199 in which the ePDCCH carries DL assignments within DCI, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘304 to specify DCI as this is conventional to carry DL assignment ¶0199. 
Claim 6-7, 12-13, 18 rejected based on claim 1 of ‘514 in view of Nam.
Claim 2, 8, 14 rejected based on claim 2 of ‘514 in view of Nam.
Claim 3-4, 9-10, 15-16 rejected based on claim 3-4 of ‘514 in view of Nam.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 7, 9, 13, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nory et al. (“Nory”) (US 20130121304 A1, Provisional 61559039) and Noh et al. (“Noh”) (US 20130003639 A1).

Regarding claim 1, Nory teaches:
A base station comprising: a transmitter [Figure 1-2 shows base station with transmitters, ¶0038], which, in operation, transmits downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH) [¶0006 ePDCCH in PDSCH region figure 1A-1B carries DL assignment i.e. DCI see ¶0024 control message schedules transport blocks on ePDCCH ¶0033 being DCI, which is in PDSCH search space set ]; and a receiver [¶0038 teaches receiving communication], which, in operation, receives a response signal on a physical uplink control channel (PUCCH) resource [¶0045, PUCCH resource received at base station see further ¶0022-23, PUCCH sent for acknowledging TBs to base station], the PUCCH resource being determined based on a [¶0045-51, PUCCH determined based on first offset and thus based on CCE index as the CCE index is one of various parameters in determining the n offset 2, and more than one parameter is used in determining], wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set [¶0045-51 different combinations of parameters may be used to determine noffset 2 thus a plurality of offsets, including variable offset based on b) the CCE index and d) the size of the search space].
Nory teaches normal subframes but not special.
Noh teaches wherein the size of the search space set for a special subframe is smaller than the size of the search space set for a non-special subframe [¶0126-130, Figure 6 and Figure 8, Figure 6 shows a normal subframe where all the data region RBs is a search space of eCCEs, and Figure 8 shows special where only a portion of RBs is for eCCEs considered smaller search space].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to expressly indicate the smaller search space in special subframes as in Noh who teaches fewer symbols comprise the downlink part of these subframes there would be fewer symbols for downlink control information as in ¶0135 thus it would have been an obvious combination of prior art elements according to prior art techniques to use special subframes in which case the search space is smaller for purposes of implementing DwPTS frames as according to conventional techniques.. 

Regarding claim 3, Nory-Noh teaches:
The base station according to claim 1, wherein the PUCCH resource is determined based additionally on a second offset value different from the first offset value [Nory ¶0045-52, PUCCH resource based additionally on a second offset noffset1].

Regarding claim 7, Nory teaches:
A communication method comprising: transmitting downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH) [¶0006 ePDCCH in PDSCH region figure 1A-1B carries DL assignment i.e. DCI see ¶0024 control message schedules transport blocks on ePDCCH ¶0033 being DCI, which is in PDSCH search space set ]; and receiving a response signal on a physical uplink control channel (PUCCH) resource  [¶0045, PUCCH resource received at base station see further ¶0022-23, PUCCH sent for acknowledging TBs to base station], the PUCCH resource being determined based on a control channel element (CCE) index to which the DCI is mapped and a first offset value [¶0045-51, PUCCH determined based on first offset and thus based on CCE index as the CCE index is one of various parameters in determining the n offset 2], wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set [¶0045-51 different combinations of parameters may be used to determine noffset 2 thus a plurality of offsets, including variable offset based on b) the index and d) the size of the search space].
Nory teaches normal subframes but not special.
Noh teaches wherein the size of the search space set for a special subframe is smaller than the size of the search space set for a non-special subframe [¶0126-130, Figure 6 and Figure 8, Figure 6 shows a normal subframe where all the data region RBs is a search space of eCCEs, and Figure 8 shows special where only a portion of RBs is for eCCEs considered smaller search space].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to expressly indicate the smaller search space in special subframes as in Noh who teaches fewer symbols comprise the downlink part of these subframes there would be fewer symbols for downlink control information as in ¶0135 thus it would have been an obvious combination of prior art elements according to prior art techniques to use special subframes in which case the search space is smaller for purposes of implementing DwPTS frames as according to conventional techniques.. 

Regarding claim 9, Nory-Noh teaches:
The communication method according to claim 7, wherein the PUCCH resource is determined based additionally on a second offset value different from the first offset value [Nory ¶0045-52, based additionally on a second offset noffset1].

Regarding claim 13, Nory teaches:
An integrated circuit comprising: circuitry, which, in operation, controls [Figure 1-2 shows base station with transmitters, receiver, known in the art to comprise circuits ¶0038]: transmitting downlink control information (DCI) mapped in a search space set of a physical downlink shared channel (PDSCH) [¶0006 ePDCCH in PDSCH region figure 1A-1B carries DL assignment i.e. DCI see ¶0024 control message schedules transport blocks on ePDCCH ¶0033 being DCI, which is in PDSCH search space set ]; and receiving a response signal on a physical uplink control channel (PUCCH) resource  [¶0045, PUCCH resource received at base station see further ¶0022-23, PUCCH sent for acknowledging TBs to base station], the PUCCH resource being determined based on a control channel element (CCE) index to which the DCI is mapped and a first offset value [¶0045-51, PUCCH determined based on first offset and thus based on CCE index as the CCE index is one of various parameters in determining the n offset 2], wherein the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set [¶0045-51 different combinations of parameters may be used to determine offset 2 thus a plurality of offsets, including variable offset based on b) the index and d) the size of the search space].
Nory teaches normal subframes but not special.
Noh teaches wherein the size of the search space set for a special subframe is smaller than the size of the search space set for a non-special subframe [¶0126-130, Figure 6 and Figure 8, Figure 6 shows a normal subframe where all the data region RBs is a search space of eCCEs, and Figure 8 shows special where only a portion of RBs is for eCCEs considered smaller search space].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to expressly indicate the smaller search space in special subframes as in Noh who teaches fewer symbols comprise the downlink part of these subframes there would be fewer symbols for downlink control information as in ¶0135 thus it would have been an obvious combination of prior art elements according to prior art techniques to use special subframes in which case the search space is smaller for purposes of implementing DwPTS frames as according to conventional techniques.. 

Regarding claim 15, Nory-Noh teaches:
The integrated circuit according to claim 13, wherein the PUCCH resource is determined based additionally on a second offset value different from the first offset value [Nory ¶0045-52, based additionally on a second offset noffset1].

Claim 2, 6, 8, 12, 14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nory et al. (“Nory”) (US 20130121304 A1, Provisional 61559039) and Noh et al. (“Noh”) (US 20130003639 A1) and Nam et al. (“Nam”) (US 20140003375, Examiner relying on provisional 61/666,582).

Regarding claim 2, Nory-Noh teaches:
The base station according to claim 1.
Nory teaches an offset but does not teach it can be negative however Nam teaches an offset for PUCCH is a variable offset and the variable offset is a negative value [¶0192-194, offset for the same purpose as in Nory may be negative].
It would have been obvious to one of ordinary skill in the art at the time of the invention to specify a negative value for the offset. Nory teaches a method of determining the offset but does not specify it can be negative. It would have been obvious to modify Nory to teach a negative offset as Nam shows offsets may be negative thus it is a technical modification based on known techniques in the prior art to use a negative offset as Nam shows negative offsets can be used in place of positive ones for the same purpose of for avoiding collisions of resources ¶0137. 

Regarding claim 6, Nory-Noh teaches The base station according to claim 1.
Nory teaches determining an offset based on various parameters but not expressly ACK/NACK resource of the DCI however Nam teaches that a basis for an offset can be 
 wherein the first offset value is determined based on information relating to an ACK/NACK resource of the DCI [¶0192-193, information in ARI of DCI may indicate information for determining offset, wherein the value indicated i.e. Y may be used in further equations for determining offset ¶0194-198].
It would have been obvious to one of ordinary skill in the art at the time of the invention to specify an offset based on ACK resource of the DCI. Nory teaches a method of determining the offset based on various parameters but does not specify it can be based on ACK resource. It would have been obvious to modify Nory to teach the offset further based on a ACK resource e.g. ARI as in Nam as it is an obvious combination of prior art elements according to known techniques as using ARI allows for preventing PUCCH resource collision ¶0203. 

Regarding claim 8, Nory-Noh teaches:
The communication method according to claim 7.
Nory teaches an offset but does not teach it can be negative however Nam teaches an offset for PUCCH is a variable offset and the variable offset is a negative value [¶0192-194, offset for the same purpose as in Nory may be negative].
It would have been obvious to one of ordinary skill in the art at the time of the invention to specify a negative value for the offset. Nory teaches a method of determining the offset but does not specify it can be negative. It would have been obvious to modify Nory to teach a negative offset as Nam shows offsets may be negative thus it is a technical modification based on known techniques in the prior art to use a negative offset as Nam shows negative offsets can be used in place of positive ones for the same purpose of for avoiding collisions of resources ¶0137. 

Regarding claim 14, Nory-Noh teaches:
The integrated circuit according to claim 13.
Nory teaches an offset but does not teach it can be negative however Nam teaches an offset for PUCCH is a variable offset and the variable offset is a negative value [¶0192-194, offset for the same purpose as in Nory may be negative].
It would have been obvious to one of ordinary skill in the art at the time of the invention to specify a negative value for the offset. Nory teaches a method of determining the offset but does not specify it 

Regarding claim 12, 18, see claim 6 which teaches the signaling of the offset which is a start point.

Claim 4, 10, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nory et al. (“Nory”) (US 20130121304 A1, Provisional 61559039) and Noh et al. (“Noh”) (US 20130003639 A1) and Chen et al. (“Chen”) (US 20130114530, provisional 61556134 filed 11/4/2011).

Regarding claim 4, Nory-Noh teaches:
The base station according to claim 3.
Nory teaches a second offset but not that it is a starting point however Chen teaches wherein the second offset value specifies a starting point of a PUCCH resource region [¶0102, PUCCH starting offset for region of PUCCH, see provisional ¶0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to specify the second offset be a starting point. Nory teaches a method of determining an offset using a signaled offset but does not specify it is a starting point however it would have been obvious to teach the offset is a starting point for the PUCCH region as in Chen as this allows to determine retransmission resources ¶0085 and avoid collisions ¶0095 and communicate feedback ¶0102.

Regarding claim 10, 16, see claim 4 which teaches the signaling of the offset which is a start point.

Examiner’s Note
	Examiner recommends combining the subject matter of claim 2 and claim 6 to incorporate into claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478